United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 11, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 05-50691
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MICHAEL SCOTT WILLIS,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 1:00-CR-128-ALL
                       --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Michael Scott Willis, pro se federal prisoner # 04279-180,

appeals the district court’s denial of his “Motion Renewing

Objections to Pre-Sentence Report.”    The district court concluded

that it lacked jurisdiction to entertain the motion.

     Willis’s appellate brief addresses the merits of his

underlying claim but does not address the district court’s ruling

that it lacked jurisdiction.   Willis points to no legal authority

for the district court to entertain his motion.    Thus, Willis has


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-50691
                                  -2-

abandoned any argument that the district court’s dismissal of his

motion for lack of jurisdiction was erroneous.   See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     Even if we were to construe Willis’s motion liberally as

seeking relief pursuant to 28 U.S.C. § 2255, such a motion would

be successive.   Willis’s claims do not meet the criteria for

filing a successive § 2255 motion because (a) they do not rely on

newly-discovered facts that would be sufficient to establish by

clear and convincing evidence that no reasonable factfinder would

have found the movant guilty, and (b) they do not rely on a new

rule of constitutional law made retroactive by the Supreme Court

on collateral review.   See §§ 2244(b)(3), 2255; see also In re

Elwood, 408 F.3d 211, 213 (5th Cir. 2005) (holding that United

States v. Booker, 543 U.S. 220 (2005), provides no basis for a

successive § 2255 motion).

     Willis has failed to show that his appeal involves “legal

points arguable on their merits (and therefore not frivolous).”

See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

Therefore, we DISMISS the appeal as frivolous.